Citation Nr: 1519623	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his May 2012 substantive appeal, the Veteran requested a Board hearing.  He withdrew this request in September 2014.

The Board notes that an appeal on the issue of service connection for posttraumatic stress disorder (PTSD) had been perfected prior to the issuance of the rating on appeal.  The award of service connection for anxiety disorder, which is evaluated under the same diagnostic criteria as PTSD, is deemed to be a complete grant and to remove the PTSD claim from appellate status.  Indeed, because of the rules against receiving multiple ratings for the same symptoms, there is no possibility of receiving a higher evaluation for the psychiatric symptoms at issue, regardless of whether PTSD is service-connected.  38 C.F.R. § 4.14. 

The Board finds that a claim for TDIU has been raised by the record.  In this regard, the Board notes that the Veteran has been unemployed since 1989 and, since 1994, receives disability insurance benefits from the Social Security Administration (SSA), based on borderline intellect with IQ of 70, memory deficits, chronic anxiety, seizure disorder, and complaints of pain.  See July 1994 SSA decision.  In a June 2010 private evaluation of his mental health, the Veteran indicated that he stopped working due to illness.  Although he later stated that his unemployment is not primarily due to his mental health disability, see December 2010 VA examination, the Board finds that this statement is inconsistent with the SSA decision and resolves any doubt in the Veteran's favor.  The claim for a TDIU is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entire appeal period, the Veteran's service-connected anxiety disorder NOS has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms of a nature and severity most nearly approximating those contemplated by a 50 percent disability rating.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for anxiety disorder NOS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in April 2009, prior to the initial adjudication of the claim in August 2009.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  Additionally, all available identified, outstanding medical records were obtained.

The Veteran was afforded VA examinations for his mental health disability in December 2010 and May 2013.  There is no argument or indication that these do not accurately reflect the Veteran's symptoms.  Likewise, there is no argument or indication that the severity of his symptoms has changed, or that further medical evidence is outstanding.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged rating must be considered.  Fenderson v. Brown, 12 Vet. App. 110, 126-27 (1999)

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected anxiety disorder NOS has been assigned an initial 30 percent rating, effective March 19, 2009.  Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 50 percent, but no higher, during the entire appeal period.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the entire appeal period, the medical and lay evidence shows that the Veteran's disability manifested as sleep difficulties, irritability, difficulty in concentrating, hypervigilance, mood swings, emotional lability, and paranoid attitudes of distrust toward others.  He is distant, suspicious and resentful of others, detached and alienated.  See June 2010 psychological report from private provider; see also March 2009 statement in support of claim.  During the December 2010 VA examination, he stated that he did not go outside the house at night because he is afraid of seeing "things."  He also stayed at home to avoid getting angry with people.

The May 2013 VA examination reflects symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, difficulty in understanding complex commands, impaired abstract thinking, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran stated that during the day he is in a kind of daze.  

The Veteran is divorced, lives alone, and has three grown children, two daughters and one son.  In a May 2009 statement, he stated that he felt depressed and did not want to be around people, to include his children and family.  Nevertheless, in the December 2010 VA examination, he described his relationship with his children as good and stated that he enjoyed their company.  He also stated that he had no friends and reported a general avoidance of social situations.  Thereafter, in the May 2013 VA examination, he stated that one of his daughters checks on him every other day; that occasionally someone will visit, but otherwise, he is alone at home.

With regard to the Veteran's occupational and social impairment, the December 2010 VA examiner stated that his mental health symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, but, in general, he functions satisfactorily with routine behavior, self-care, and normal conversation.  The May 2013 VA examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.

The Veteran's GAF scores during this period have ranged from 48 to 55.  See private treatment records from June 2010; VA examinations from December 2010 and May 2013.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).   A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  Similarly, medical professionals have indicated that the Veteran had mild to moderate, or serious to major impairment, depending on the GAF score.  The GAF score is not conclusive of overall impairment.

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 50 percent rating during the appeal period.

The evidence of record, however, does not warrant a rating higher than 50 percent for any portion of the appeal period.  In this regard, the Veteran's communication has consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he has denied suicidal thoughts.  Although the evidence shows that the Veteran avoids social situations, spends most of his time alone at home, and has limited contact with his children, the Board finds that such symptoms are indicative of a difficulty in establishing and maintaining effective relationships, rather than an inability to do so.  To that extent, the Veteran's social impairment is deemed contemplated by the 50 percent rating.

In sum, the evidence does not establish occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Rather, the evidence shows that he maintain a relationship with his children, one of which lives close to him and checks on him on regular basis.  See May 2013 VA examination.  As such, the Board finds that the Veteran's symptomatology most nearly approximates the criteria for a 50 percent rating, and no higher, during the entire appeal period.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his anxiety disorder.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As stated above, a claim for a total disability rating on the basis of individual unemployability (TDIU) has been raised.  The issue is being referred to the AOJ for further development, as detailed in the Remand part of this decision.

A higher initial rating of 50 percent for anxiety disorder is being granted based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a rating higher than 50 percent during the entire appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

An initial rating of 50 percent for anxiety disorder NOS is granted.



REMAND

VA must notify the Veteran of the evidence and information required to substantiate his inferred claim for TDIU, and conduct any necessary development.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU, and provide him notice of the evidence and information required to substantiate such claim.

2.  Thereafter, forward the claims file, including a copy of this remand, to the individual who conducted the May 2013 VA examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should offer an opinion as to whether the Veteran's service-connected anxiety disorder at least as likely as not (probability of 50 percent or more) render the Veteran unable to secure or follow a substantially gainful occupation.

The examiner must provide reasons for any opinion offered.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should comment on the Veteran's periods of part-time employment in formulation the opinion as to employability.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


